Citation Nr: 1236205	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.  The appellant in this case claims as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appellant was afforded a Board hearing in November 2007.  A transcript of that hearing is associated with the record.  

This case was remanded by the Board in February 2009, September 2010 and September 2011 for further development.



FINDINGS OF FACT

1.  The Veteran died in November 2002.  The cause of death was listed as asystole, acute myocardial infarction and coronary artery disease.  Pulmonary hypertension, cor pulmonale, diabetes mellitus and adult respiratory distress syndrome were listed as contributory factors. 

2.  At the time of death, the Veteran had no service-connected disabilities; service in Vietnam has not been established.  

3.  The Veteran's cause of death was unrelated to service or a service-connected disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in July 2003.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), however, the United States Court of Appeals for Veterans Claims (Court) held that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53. The appellant was provided with such notice in July 2009.  

Moreover, in November 2007, the appellant was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplemented VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal criteria

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310  (West 2002); 38 C.F.R. § 3.312 (2011).  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases, such as cardiovascular renal disease including hypertension, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  Those diseases are as follows: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  As the claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for the cause of the Veteran's death.  

Service treatment records reveal that during his enlistment examination the Veteran reported a history of high blood pressure.  Examination revealed the heart, vascular system and chest were normal.  The May 1970 separation examination also revealed the heart, vascular system and chest were normal.  At that time, the Veteran denied pain or pressure in the chest, palpitation or pounding heart but reported high blood pressure.  His blood pressure was 124/76.  

The Veteran's service personnel records reflect that he was stationed in Thailand from November 23, 1969, to March 26, 1970.  His record of assignments shows that from November 23, 1969, he was stationed with the 561st Engineer Company, where his principal duty was carpenter.  From February 28, 1970, he was stationed with Headquarters and Main Support 7th Maintenance Battalion, where his principal duty was security platoon.  The Remarks section of the Veteran's DD Form 214 contains a note as follows: "Service in Vietnam:  None." 

Acute hypertension was diagnosed in December 1991.  In the November 1994 VA examination, the Veteran reported that he had known of his high blood pressure since 1970 and had been treated for it in recent years.  He had been diagnosed as having diabetes mellitus three months prior and was treated with oral medication. Examination revealed that the heart, lungs, diaphragm, pleura, mediastinum and bony structures were within normal limits for the Veteran's age.  Diabetes mellitus type II and hypertension were diagnosed.  

During a November 1997 mental examination, the Veteran reported that in service he had been doing heavy equipment work building roads in dangerous areas.  

In a February 1998 examination conducted by Roy L. Curry, M.D., it was related that in Vietnam the Veteran had been an operating engineer and learned how to operate very heavy equipment.  It was also noted that the Veteran was given an honorable hardship discharge from service after 18 months and that he had hypertension but did not receive any service-connected disabilities.  It was related that the Veteran had elevated blood pressure since service.  

The Veteran died in November 2002.  The cause of death was listed as asystole, acute myocardial infarction and coronary artery disease.  Pulmonary hypertension, cor pulmonale, diabetes mellitus and adult respiratory distress syndrome were listed as contributory factors.

In June 2005, the Veteran's uncle related that he had conversations with the Veteran about him operating heavy equipment building roads in Vietnam while on temporary duty.  He further recalled the Veteran telling him that he worked at a prison camp and sometimes went to Vietnam to pick up prisoners.  

The appellant contends that although the appellant was stationed in Thailand during the Vietnam era, he had temporary duty in Vietnam on several occasions, including setting up utility roads near Saigon and excavating bunkers in forward positions near the borders of Laos and Cambodia.  She related that the Veteran's service in Vietnam could be proven by locating his temporary duty assignments and pay information.  

A search was conducted for the Veteran's leave and earning statements from October 1969 to June 1970.  In October 2006, it was determined that such information was unavailable.  Those records were unavailable as they were destroyed within the guidelines and instructions.  

The RO contacted the service department and requested a search of morning reports of the 561st Engineer Company and HMS 7th Maintenance Battalion.  In an August 2009 response, the service department indicated that a search of morning reports for the 561st Engineer Company and HMS 7th Maintenance Battalion for the period from October 10, 1969, to January 1, 1970, was negative.  

Thereafter, a search was conducted to determine whether the Veteran had any temporary duty assignments in Vietnam while stationed with the 561st Engineer Company from November 23, 1969, to February 28, 1970, or while stationed with the HMS 7th Maintenance Battalion from February 28, 1970, to April 23, 1970.  It was related that all available records were mailed.  Available records did not show any temporary Vietnam duty/visitation.  

Based on the evidence presented, the Board finds against the claim.  In this regard, there is no showing that a service-connected disability was the principal or contributory cause of the Veteran's death.  The November 2002 death certificate cited the immediate cause of death as asystole, acute myocardial infarction and coronary artery disease.  Pulmonary hypertension, cor pulmonale, diabetes mellitus and adult respiratory distress syndrome were listed as contributory factors.  The Board notes that the Veteran had no service-connected disabilities at the time of death.  Furthermore, there is no competent evidence linking the cause of death to service.

In deciding a claim for service connection for the cause of the Veteran's death, the Board must consider whether the disability that caused the Veteran's death, asystole, acute myocardial infarction and coronary artery disease, and the contributory conditions pulmonary hypertension, cor pulmonale, diabetes mellitus and adult respiratory distress syndrome may be linked to service.  The appellant asserts that the fatal conditions started in service to include service in Vietnam. 

Service connection may be presumed for type 2 diabetes and ischemic heart disease as a residual of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era or in Korea between April 1, 1968 and August 31, 1971 (in certain units near the DMZ).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) ; 76 Fed. Reg. 4245 (Jan. 25, 2011).  Second, the veteran must be diagnosed as having one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  Although the evidence of record shows that the Veteran had diabetes mellitus and ischemic heart disease which are specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

Despite the appellant's contentions, the record is devoid of a showing that the Veteran served in Vietnam.  Although the evidence shows that service in Vietnam was noted during the Veteran's February 1998 private psychiatric evaluation, there is no evidence corroborating this contention.  It is not shown that the Veteran ever stepped foot in Vietnam.  Rather, the evidence shows that he served in Thailand.  

To the extent, the appellant has indicated that a search should be made regarding any secret missions that the Veteran may have participated in.  The Board disagrees. A search was conducted to determine whether the Veteran had any temporary duty assignments in Vietnam while stationed with the 561st Engineer Company from November 23, 1969, to February 28, 1970, or while stationed with the HMS 7th Maintenance Battalion from February 28, 1970, to April 23, 1970.  Available records did not show any temporary Vietnam duty/visitation.  Furthermore, it was related that all available records were mailed.  The record does not present a basis for VA to make additional attempts to independently corroborate the appellant's assertions and the Board finds that any further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) .

The Board acknowledges that the Veteran's service medals include the Vietnam Service medal and Vietnam Campaign medal.  Such medals, however, are not necessarily indicative of service in Vietnam.  The medals listed above were also awarded to service members stationed in Thailand, such as the Veteran, who in serving provided direct support of operations in Vietnam.  

Consequently, the weight of the evidence is against a finding that the Veteran served in Vietnam.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The Board also finds that service connection for the cause of death is not otherwise warranted.  To that end, service treatment records reveal normal findings for the chest, heart and vascular systems at separation.  At that time, the Veteran denied pain or pressure in the chest, palpitation or pounding heart.  Although he reported high blood pressure at separation, his blood pressure was 124/76.  

The Board acknowledges that the Veteran reported high blood pressure since 1970 and Dr. Curry expressed in February 1998 that the Veteran had elevated blood pressure since service.  It is noted, however, that examinations during service were normal and acute hypertension was diagnosed in December 1991.  The Veteran is competent to report that he was told that he had high blood pressure.  The Board, nevertheless, finds that the more competent and credible evidence are the objective findings during service.  Although the Veteran reported a history of high blood pressure at entrance and separation, clinical evaluations during service were normal.  Based upon the normal findings, the Board concludes that his complaints were not indicative of pertinent pathology.

According to the death certificate, the Veteran's death was caused by asystole, acute myocardial infarction and coronary artery disease.  Pulmonary hypertension, cor pulmonale, diabetes mellitus and adult respiratory distress syndrome were listed as contributory factors.  The Veteran separated from service in June 1970; however, the first mention of any of the fatal disabilities is shown decades after separation. The pertinent systems and blood pressure were normal at separation.  The Board also notes that cardiovascular renal disease including hypertension was not shown within a year of separation.  Of significance, when examined in November 1994 his heart, lungs, diaphragm, pleura, mediastinum and bony structures were within normal limits for the Veteran's age.  As such, the evidence reveals that the conditions which caused the Veteran's death, were not shown during service but decades after separation.  

In sum, the record is devoid of a showing that the Veteran's death was caused by service or a service-connected disability.  No competent evidence has been presented showing that the fatal disease processes were related to service.  Here, the appellant has not presented competent evidence of a link between the fatal disease processes and service.  Although we have considered her opinion and testimony, such evidence involves medically complex elements and she is not competent.  Far more probative is the separation examination disclosing that the heart, vascular system and chest were normal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


